Citation Nr: 0930695	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for obesity as secondary 
to exposure to asbestos, chemical waste and other chemical 
fumes.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for asbestos exposure.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for a damaged nervous 
system as secondary to exposure to asbestos, chemical waste 
and other chemical fumes.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue as 
secondary to exposure to asbestos, chemical waste and other 
chemical fumes, as well as obesity.

5. Whether new and material evidence has been received to 
reopen a claim for service connection for a neck tumor 
(Castleman's disease) as secondary to exposure to asbestos, 
chemical waste and other chemical fumes.

6. Whether new and material evidence has been received to 
reopen a claim for service connection for a thyroid gland 
condition as secondary to exposure to asbestos, chemical 
waste and other chemical fumes, as well as obesity.

7. Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus 
as secondary to exposure to asbestos, chemical waste and 
other chemical fumes, as well as obesity.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to June 1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California. 

In August 2002, the RO, in pertinent part, denied service 
connection for a neck tumor, giant lymphoid hyperplasia, 
chronic fatigue, a damaged nervous system, a nervous 
condition, and a thyroid gland condition as a result of 
exposure to asbestos, chemical waste and other chemical 
fumes.  The rating decision also denied service connection 
for diabetes, claimed as due to in-service herbicide 
exposure.

In October 2003, the Veteran submitted a statement indicating 
his disagreement with the August 2002 rating decision.  As 
the Veteran's NOD was not received in a timely fashion 
(within one year from the date of the notice of the August 
2002 rating decision), the RO treated the Veteran's October 
2003 statement as a new claim.

In June 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) concerning an 
increased rating and an earlier effective date for the 
Veteran's service-connected left ankle disability.  However, 
the DRO allowed the Veteran to testify with respect to the 
issues currently on appeal.  A transcript of the testimony is 
associated with the claims file.  

In October 2004, the RO issued a rating decision which denied 
service connection for obesity; confirmed and continued 
previous denials of service connection for chronic fatigue, a 
neck tumor, a damaged nervous system, and a thyroid gland 
condition; and determined that new and material evidence had 
not been submitted to reopen claims of service connection for 
asbestos exposure and for diabetes mellitus.  The Veteran's 
NOD with that decision was received at the RO in December 
2004.  

The Veteran requested to appear for a personal hearing before 
a Veterans Law Judge sitting in Washington DC.  However, he 
subsequently canceled the hearing and did not indicate a 
desire to reschedule.

On appeal in January 2006, the Board remanded the case for 
issuance of a Statement of the Case (SOC) in accordance with 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In 
September 2006, the RO provided the SOC.  The Veteran 
submitted a timely substantive appeal that same month.  

In correspondence dated May and November 2007, the Veteran 
indicated that he wanted a DRO hearing and a Travel Board 
hearing.  The Veteran testified before a DRO in February 
2008.  A transcript of the testimony is associated with the 
claims file.  The Board notes that during the hearing, the 
Veteran indicated that he had had several strokes and wished 
to file a claim for service connection for this condition.  
Hearing Transcript at 9, 20.  The Veteran also stated that 
the nervous system claim encompassed a psychological 
component.  Hearing Transcript at 9, 10 and 16.  These issues 
are not developed for appellate consideration and are 
referred to the RO for appropriate action.   

In two April 2009 letters, the RO informed the Veteran that 
it had scheduled him for a May 2009 Travel Board hearing.  
The letter provided the date and location of said hearing.  
The Veteran, however, declined to show at the required time.  
However, in July 2009, the Veteran called the RO to explain 
that he suffered a stroke shortly before the May 2009 hearing 
and had been hospitalized since that time at the La Jolla 
VAMC.  He asked that the hearing be rescheduled.  
Accordingly, this case must be returned to the RO to schedule 
such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2008).
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

As discussed above, there is a pending request to reschedule 
a Travel Board hearing regarding the Veteran's claim of 
service connection for obesity and his application to reopen 
claims for service connection for chronic fatigue, a neck 
tumor, a damaged nervous system, a thyroid gland condition, 
asbestos exposure, and diabetes mellitus.  The case must be 
returned to the RO to reschedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  However, it is unclear whether the 
Veteran is in a position to attend a Travel Board hearing due 
to his continuing hospitalization.  Therefore, the Veteran 
should be asked to specify which type of hearing he wants.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be asked to specify 
whether he wants a video conference or a 
Travel Board hearing.  The RO should 
schedule such hearing before a Veterans 
Law Judge.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing is 
conducted, the matter should be returned 
to the Board in accordance with current 
appellate procedures.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




